PER CURIAM.
This is an appeal and cross-appeal from a final summary judgment awarding -damages of $103,674.15 to appellant after ap-pellees admitted liability for breaching a commercial real estate lease contract. We reverse the summary judgment and remand this case for a trial on the issue of damages because disputed issues of material fact exist as to whether appellant took possession of the premises after evicting appellees for its own account or for the account of the tenant. See CB Institutional Fund VIII v. Gemballa U.S.A., Inc., 566 So.2d 896, 897 (Fla. 4th DCA 1990); Geiger Mut. Agency, Inc. v. Wright, 233 So.2d 444, 447 (Fla. 4th DCA 1970); Williams v. *1282Aeroland Oil Co., 155 Fla. 114, 20 So.2d 346 (1944).
REVERSED and REMANDED.
KLEIN, STEVENSON and HAZOURI, JJ., concur.